Village of Herkimer v County of Herkimer (2018 NY Slip Op 03085)





Village of Herkimer v County of Herkimer


2018 NY Slip Op 03085


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: CENTRA, J.P., DEJOSEPH, NEMOYER, AND CURRAN, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (1472/17) CA 17-00988.

[*1]VILLAGE OF HERKIMER, PLAINTIFF-APPELLANT, VILLAGE OF ILION, ET AL., PLAINTIFFS, 
vCOUNTY OF HERKIMER, INDIVIDUALLY, AND AS ADMINISTRATOR OF HERKIMER COUNTY SELF-INSURANCE PLAN, DEFENDANT-RESPONDENT, PMA MANAGEMENT CORP., ET AL., DEFENDANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.